Title: VI. General Orders (morning orders), 8 June 1780
From: Washington, George
To: 



Morning Orders Thursday June 8th 1780

Major Generals Greene, La Fayette and Steuben’s divisions each give a battalion to form a detachment which is to be commanded by Brigadier General Hand.


Greene’s gives
120
}
Files


La Fayette’s
  80 


Steuben’s
100



The men’s ammunition to be carefully inspected immediately.
One or two officers from each division to be sent to Camp this day to bring on all stragglers small guards &ca to join their respective regiments.
